t c memo united_states tax_court john h miner and holly k miner petitioners v commissioner of internal revenue respondent docket no filed date hubert fe kelly for petitioners john w duncan for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners' income_tax and additions to tax as follows additions to tax penalty sec sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure - big_number - - dollar_figure big_number big_number - - big_number - - petitioners' corporation cost less auto parts inc cost less paid dollar_figure to a shareholder leonard jasiak to buy his cost less stock around that time jasiak promised for no consideration that he would not compete against cost less the issues for decision are ' whether the fact that jasiak voluntarily promised not to compete against cost less entitles cost less to amortize any of its payment for jasiak's stock we hold that it does not whether cost less has shown that a dollar_figure reduction in its ending inventory for each year in issue is necessary to clearly reflect its income we hold that it has not whether cost less or petitioners may deduct expenses for the business use of petitioners' vehicle or miscellaneous expenses that petitioner paid on behalf of cost less we hold that they may not petitioners concede that if there are deficiencies in income_tax for and they are liable for the addition_to_tax under to sec_6651 for those years respondent determined that petitioners are liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 for and we lack jurisdiction to decide this issue if petitioners filed income_tax returns for years in which the addition is asserted see sec_6665 meyer v commissioner 97_tc_555 fujita v commissioner tcmemo_1999_164 cherry v commissioner tcmemo_1998_360 reese v commissioner tcmemo_1997_346 petitioners filed income_tax returns for those years thus we lack jurisdiction to decide whether petitioners are liable for the addition_to_tax under sec_6654 for and sec_6665 whether petitioners are liable for the addition_to_tax or penalty for negligence for and we hold that they are not section references are to the internal_revenue_code as amended unless otherwise specified rule references are to the tax_court rules_of_practice and procedure references to petitioner are to john h miner i findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners are married and lived in tucson arizona when they filed their petition in this case b cost less auto parts inc formation leonard jasiak jasiak and petitioner organized cost less auto parts inc cost less in petitioners owned percent of the stock and jasiak and his wife owned the other percent’ from to the time jasiak sold his shares to cost less cost less was an s_corporation under sec_1361 during the years in issue at a date not stated in the record jasiak acquired his wife's interest so that he owned a 50-percent interest in cost less operation cost less buys and sells new and used auto parts in tucson it has one place of business jasiak and petitioner ran cost less jasiak was the general manager he ordered and sold parts and supervised employees he knew the business very well the auto parts business in tucson was highly competitive during the years in issue cost less had about competitors within a 5-mile radius during the years in issue including auto parts stores new car dealerships salvage yards discount stores drug stores and grocery stores jasiak started another auto parts store in or operated it about years and then closed it sale of jasiak's cost less stock in jasiak decided that he wanted to retire and sell his stock to cost less jasiak intended to leave tucson and not to compete with cost less jasiak orally promised petitioner that he would not compete with cost less jasiak and petitioner never discussed whether cost less would make any payment to jasiak in exchange for jasiak's promise not to compete petitioner offered to have cost less pay jasiak book_value for his stock jasiak wanted more than book_value they the record does not show how much petitioner initially offered jasiak for his stock - - finally agreed that cost less would pay dollar_figure for jasiak's stock jasiak and petitioner did not discuss whether the payment to jasiak was for a covenant_not_to_compete jasiak and petitioner went to raymond douglas zirkle zirkle cost less' lawyer zirkle prepared a draft agreement that included a covenant_not_to_compete jasiak objected to the fact that zirkle included a covenant_not_to_compete in the draft agreement because he had already promised petitioner that he would not compete jasiak thought petitioner should have been satisfied with his promise that he would not compete jasiak refused to sign the agreement if it included a covenant_not_to_compete petitioner and jasiak told zirkle to delete the covenant_not_to_compete from the written_agreement on date cost less and jasiak signed a written_agreement which stated that cost less agreed to buy all of jasiak's cost less stock for dollar_figure per share for his big_number shares for a total of dollar_figure cost less agreed to pay jasiak dollar_figure at closing and the dollar_figure balance at the rate of dollar_figure per month beginning date until paid the written_agreement did not include a covenant_not_to_compete the written_agreement states that it supersedes any pre-existing agreements and understandings between the parties relating to the subject matter hereof and may not be modified except in writing executed by both parties -- - jasiak and cost less amended the agreement in writing on date to prohibit cost less from prepaying any of the balance due on the amount cost less owed jasiak for his stock and to provide a security_interest for the amount cost less owed jasiak jasiak did not compete with cost less after inventory cost less had about big_number items in inventory during the years in issue it kept records of its inventory on a computer with an inventory control software program during the years in issue as cost less received new inventory its employees entered the cost of each new_item into its computer_program when cost less employees entered the cost of new inventory_items the computer_program automatically changed the amount stated as the cost of identical items remaining in inventory for example if cost less had a water pump in inventory which had cost dollar_figure and cost less obtained another identical water pump for dollar_figure the inventory program would show the cost of both water pumps as dollar_figure the cost less computer_program would then reduce inventory by dollar_figure when the first water pump was sold transportation cost less had two pickup trucks to pick up and deliver parts petitioner also sometimes used his van for cost less errands less than a year before trial and at least years - after the last year in issue petitioner prepared a document from his own memory in which he estimated the number of miles that he drove his van for business in and cc income_tax returns for cost less and petitioners lawrence i subrin subrin was cost less' accountant during the years in issue subrin prepared returns for cost less forms for and cost less filed its federal_income_tax returns for on date for on date and for on date about date cost less filed an amended_return for that subrin had prepared in september or date petitioner asked don bailey bailey a certified_public_accountant since to review petitioners' business and personal taxes bailey was petitioners’ accountant from then through the date of trial bailey has three bachelor of arts degrees a master of business administration degree and he has completed about half of the hours required for a master’s degree in taxation bailey prepared joint federal_income_tax returns for petitioners for the years in issue and petitioners filed them on date bailey asked petitioner about the dollar_figure payment to jasiak bailey asked zirkle whether there was a covenant_not_to_compete petitioner and zirkle explained the circumstances --- - surrounding jasiak's sale of stock to bailey bailey concluded that cost less was entitled to amortize the full dollar_figure over a 7-year period on the assumption that cost less paid dollar_figure for a covenant_not_to_compete and nothing for the stock bailey prepared amended returns for cost less in which cost less amortized the dollar_figure over years petitioner told bailey how the cost less inventory system worked petitioner estimated that cost less overstated its inventory by about dollar_figure per year bailey accepted petitioner's estimate and reduced closing_inventory by dollar_figure on each of cost less amended returns that he prepared petitioner and bailey also discussed petitioner's van use and payment of miscellaneous expenses petitioner did not give bailey any incorrect information in the amended returns bailey prepared cost less deducted dollar_figure per year for petitioner's van use and dollar_figure per week for petitioner's payment of miscellaneous cost less expenses on date cost less filed the amended income_tax returns that bailey prepared for and respondent disallowed the changes bailey made in cost less' amended returns respondent mailed a notice_of_deficiency to petitioners on date all of the adjustments in the notice_of_deficiency relate to cost less petitioners filed a petition in which they --- - dispute the adjustments in the notice_of_deficiency and claim that they overpaid income taxes by dollar_figure for dollar_figure for and dollar_figure for il opinion a covenant_not_to_compete petitioners contentions cost less amortized over years all of the dollar_figure payment it made to jasiak to buy jasiak's stock petitioners now contend that cost less may amortize only dollar_figure of the dollar_figure ie the difference between dollar_figure and what petitioners contend is the dollar_figure book_value of jasiak's cost less stock in the alternative petitioners contend that cost less may amortize amounts based on the value of the covenant_not_to_compete petitioners point out that jasiak orally promised that he would not compete against cost less around the time cost less agreed to buy jasiak's stock petitioners contend that the amounts paid_by cost less to jasiak were consideration for jasiak's oral promise not to compete analysis a taxpayer may amortize a covenant_not_to_compete from a departing shareholder if the parties intended that some of the payment from the business to the departing shareholder was for the covenant and the amount agreed to be paid for the covenant reflected economic reality see patterson v commissioner - f 2d 6th cir affg tcmemo_1985_53 619_f2d_424 n 5th cir throndson v commissioner 457_f2d_1022 9th cir affg 51_tc_306 annabelle candy co v commissioner f 2d1 9th cir affg tcmemo_1961_170 thus petitioner must prove that jasiak and petitioner intended for some of the payment to be for a covenant_not_to_compete and that the amount intended to be paid reflected economic reality as discussed next we conclude that petitioner proved neither point a whether jasiak and cost less intended to allocate part of the dollar_figure to jasiak's promise not to compete petitioners contend that jasiak and cost less intended to allocate part of the dollar_figure to his promise not to compete we disagree there is no credible_evidence that the parties intended to allocate any of the dollar_figure to jasiak's promise not to compete before petitioner and jasiak signed the agreement jasiak orally promised not to compete with cost less they did not discuss allocating much less did they allocate any part of the dollar_figure payment to jasiak's promise not to compete in their written_agreement jasiak and petitioner stated that cost less was paying dollar_figure per share for big_number shares for a total_payment of dollar_figure by its own terms the agreement superseded all others and could be modified only in writing petitioner and jasiak agreed to a written change in the agreement barring prepayment and providing a security_interest this shows that they understood that changes in the agreement must be in writing petitioners ask us to consider parol evidence of jasiak's and petitioner's intent regarding payment for jasiak's promise not to compete petitioners' reliance on parol evidence is unhelpful to petitioners for two reasons first the evidence is not credible petitioner testified that he intended for jasiak's oral promise to be part of the written_agreement and that he would not have agreed to cost less buying jasiak's stock without jasiak's covenant_not_to_compete petitioners contend that jasiak's testimony shows that petitioner intended that part of the dollar_figure payment from cost less to jasiak was for his oral promise not to compete jasiak testified that none of the dollar_figure was for the covenant_not_to_compete jasiak's testimony is consistent and petitioner's position is inconsistent with the written_agreement and with jasiak's and petitioner's decision to delete any references to a covenant_not_to_compete from their written_agreement we found jasiak's testimony to be more credible than petitioner's the second reason petitioners' reliance on parol evidence is unhelpful to them is that under arizona's parol evidence rule we do not consider parol evidence where the written_agreement is clear under arizona's parol evidence rule courts first consider parol or extrinsic evidence a party offers and if the written_agreement is ambiguous and reasonably susceptible to the interpretation asserted by that party the parol or extrinsic evidence is admissible to establish the intent of the parties see taylor v state farm mut auto ins co p 2d ariz the written_agreement is inconsistent with petitioners' position that the dollar_figure was paid in part for jasiak's promise not to compete it is not ambiguous or susceptible to petitioners' interpretation thus we do not consider petitioner's testimony to establish the intent of the parties see taylor v state farm mut auto ins co supra we conclude that cost less may not amortize any amount for jasiak's oral promise not to compete because the parties did not allocate or intend to allocate any amount to it patterson v commissioner supra better beverages inc v united_states supra annabelle candy co v commissioner supra 79_tc_72 affd aftr 2d ustc par cir 76_tc_239 58_tc_1022 b whether there is evidence of the value of jasiak's promise not to compete petitioners contend that jasiak's oral promise not to compete was valuable petitioners contend that the fact that jasiak knew the auto parts business well and that he started another auto parts store in which was open for about years shows that the covenant_not_to_compete had value petitioners contend that the value of the covenant_not_to_compete is dollar_figure less the book_value of cost less which petitioners contend is dollar_figure we disagree we believe jasiak's oral promise to cost less not to compete had little or no value the fact that jasiak opened another auto parts store in which was open years does little to show he was a competitive threat to cost less when he wanted to retire in the auto parts business was highly competitive it is not clear whether his oral promise included a specific duration or geographic area his oral promise provided for no consideration thus it may not have been enforceable see amex distrib co v mascari p 2d ariz ct app american credit bureau inc v carter p 2d ariz ct app if we knew the fair_market_value of jasiak's cost less stock and we knew that the dollar_figure payment was intended to be made for both the stock and a covenant_not_to_compete then as petitioners request we might be able to derive the value of the covenant see eg annabelle candy co v commissioner supra pincite beaver bolt inc v commissioner tcmemo_1995_549 standard lumber hardware co v commissioner tcmemo_1958_159 but we cannot do that here because jasiak and petitioner intended there to be no payment for jasiak's promise not to compete petitioner did not offer any evidence to show the fair_market_value of the stock instead petitioner contends that dollar_figure is the book_value of jasiak's cost less stock we disagree that it is appropriate to use dollar_figure as the fair_market_value of jasiak's cost less stock first jasiak rejected petitioner's offer to sell the stock for book_value which suggests its fair_market_value was higher second petitioners offered no convincing evidence that the book_value of cost less stock was dollar_figure bailey testified that the book_value and par_value of cost less were both about dollar_figure per share for a total of dollar_figure petitioners offered no records or other corroboration for this point bailey's explanation how he computed book_value was unconvincing he testified that par_value was dollar_figure per share and that this was also its book_value we are not convinced from bailey's testimony that the book_value of a share of cost par_value is an arbitrary value assigned to a share of stock by the corporation's charter see kohler kohler's dictionary for accountant sec_374 5th ed nickerson accounting handbook for nonaccountant sec_176 the book_value of a share of common_stock is equal to assets of the corporation less liabilities divided by the number of outstanding shares see kohler supra pincite -- - less stock is equal to its par_value or that the fair_market_value of jasiak's cost less stock is dollar_figure here we conclude that there is no credible_evidence that jasiak's oral promise not to compete had any value on whether to estimate an amount to allocate to jasiak's promise not to compete petitioners contend that we should apply the cohan_rule enunciated in 39_f2d_540 2d cir to estimate an amount for jasiak's promise not to compete if we decide that cost less may not amortize dollar_figure we disagree we may estimate an amount under cohan if the taxpayer is entitled to deduct some amount see id here as discussed above at paragraph ii-a-2-a cost less may not deduct any amount for jasiak's promise not to compete because jasiak and petitioner intended to allocate none of the dollar_figure payment to jasiak's promise thus cohan does not apply d cases cited by petitioners petitioners contend that this case is indistinguishable from standard lumber hardware co v commissioner supra in which we permitted the taxpayer to amortize the cost of a covenant_not_to_compete petitioners contend that standard lumber hardware co supports the proposition that cost less may allocate part of the dollar_figure payment to jasiak to a covenant_not_to_compete despite the terms of the written_agreement of sale petitioners also contend that standard lumber hardware co supports the -- - proposition that the value of and amount_paid for the stock in cost less is its book_value leaving the rest of the dollar_figure payment from cost less to jasiak to be allocated to the covenant_not_to_compete we disagree in standard lumber hardware co the partners had a written partnership_agreement which stated that the remaining partners would pay a withdrawing partner an amount equal to the book_value dollar_figure of his partnership_interest the partners had an oral agreement that any departing partner would not compete against the partnership the partners signed a dissolution agreement the remaining partners paid the withdrawing partner dollar_figure by check the dissolution agreement and check said that the dollar_figure was for the withdrawing partner’s interest in the partnership neither the dissolution agreement nor the certified check mentioned a covenant_not_to_compete the remaining partners continued to operate the business and did not amortize the covenant a successor_corporation filed an amended_return and amortized part of the dollar_figure as the cost of the covenant we found that dollar_figure the difference between dollar_figure and dollar_figure was intended to be paid for the covenant_not_to_compete here in contrast jasiak specifically rejected any payment for his promise not to compete and he specifically rejected being paid for his stock based on the book_value of his stock thus standard lumber hardware co is significantly different from this case petitioners cite patterson v commissioner f 2d pincite for the proposition that a covenant_not_to_compete has value if it has economic reality petitioners' reliance on patterson is misplaced patterson is in accord with respondent's position here we held in patterson that the taxpayer could not amortize any amount because there was a written_agreement in which all of the payment to the withdrawing party was specifically for stock and goodwill and none was for a covenant_not_to_compete see id pincite this was so even though there was a covenant_not_to_compete which may have had some value like the taxpayer in patterson petitioner and jasiak signed an agreement which said all of cost less' payment to jasiak was for stock thus whether the covenant_not_to_compete had independent value does not alter the outcome of this case in none of the other cases petitioners cite was there a written_agreement specifying that all of the payment to the withdrawing party was for stock see 294_f2d_52 9th cir affg 34_tc_235 o'dell co v commissioner 611t c 31_tc_278 affd 282_f2d_919 4th cir silberman v commissioner t1t c 12_tc_17 -- - b t bab32_bta_693 fletcher v commissioner tcmemo_1965_273 conclusion we conclude that petitioner may not amortize any of cost less' dollar_figure payment for jasiak's oral promise not to compete because petitioner and jasiak did not intend to allocate any of the payment to the promise and petitioner has not proven that jasiak's promise had value b inventory adjustment petitioners contend that cost less may reduce its ending inventory by dollar_figure for each year in issue because according to petitioners’ estimate cost less' inventory software overstated its ending inventory by that amount we have long held that a taxpayer may adjust inventories to correctly reflect income 6_bta_89 baumann rubber co v commissioner 4_bta_671 petitioners do not explain how they computed the dollar_figure amount petitioners appear to defend the dollar_figure amount because the consumer_price_index cpi increased percent on all items from date to date however they did not show how many of the big_number parts had price increases in any year how many parts remained in inventory at the end of the year for which the computer_program increased costs the amount of price increases what happens if inventory prices decrease or whether cost less used first in first out or last in first out or any other method petitioners contend that respondent conceded that they overstated the inventory of cost less we disagree respondent agrees that petitioners' inventory records are not accurate but not that cost less overstated its inventory petitioners contend that we must allow cost less to adjust its inventory citing 14_bta_496 petitioners' reliance on western wheeled scraper co v commissioner supra is misplaced that case holds that a taxpayer may adjust its inventory to correct clear errors in that case the board_of_tax_appeals allowed the taxpayer to adjust inventory for specific items and amounts which the taxpayer showed were duplicated in inventory but not for other vague items see id pincite cost less may not reduce its ending inventory without showing the amount of the adjustment that is needed to clearly reflect income we conclude that cost less may not reduce inventory by dollar_figure for any of the years in issue c deduction for van use petitioner used his van for business from the early 1980's through the years in issue petitioners contend that cost less may deduct an amount based on the mileage that petitioner - - estimated for business use of his van for and we disagree a taxpayer may not deduct costs for_the_use_of a passenger_vehicle unless the taxpayer substantiates the amount of the expense the time and place of travel and the business_purpose of travel with adequate_records or sufficient evidence corroborating the taxpayer's statement see sec_274 petitioners contend that sec_274 does not apply to petitioner's van we disagree sec_274 applies to passenger automobiles and other_property used as a means of transportation see sec_280f a and a passenger_automobile is any 4-wheeled vehicle including vans which is manufactured primarily for use on public streets roads and highways and is rated at big_number pounds gross vehicle weight or less see sec_280f a petitioners have not shown that the van has a gross weight of big_number pounds or more thus the substantiation requirements of sec_274 apply to petitioner's van less than a year before trial and at least years after the last year in issue petitioner prepared a written estimate of his business mileage from memory he did not use any records to prepare the estimate petitioner's testimony and written estimate of his business mileage fail to satisfy the substantiation requirements of sec_274 see sec_1_274-5 --- - income_tax regs we conclude that petitioners have not met the requirements of sec_274 see 56_tc_1225 56_tc_936 affd 456_f2d_1335 2d cir 54_tc_560 thorpe v commissioner tcmemo_1998_115 tesar v commissioner tcmemo_1997_207 group admin premium servs inc v commissioner tcmemo_1996_451 thus cost less may not deduct business use of the van in the years in issue d deduction for miscellaneous expenses ordinarily a shareholder may not deduct a payment made on behalf of the corporation but must treat it as a loan ora capital_contribution see 308_us_488 802_f2d_365 9th cir affg in part revg in part tcmemo_1984_264 51_tc_746 see also sec_1_263_a_-2 f income_tax regs petitioners contend that petitioner occasionally paid for miscellaneous items such as photocopies and breakfast and lunch for cost less' employees and customers and that cost less did not reimburse petitioner for those expenses petitioners contend that cost less may deduct dollar_figure per week for those expenses however petitioners have no records to substantiate their claim that petitioner paid these amounts -- - petitioners tried to show that payments of these expenses are capital contributions to cost less bailey testified that he credited the estimated amount of the payments to petitioner's eguity account in the corporation bailey did not say when or how he credited petitioner's equity account bailey did not begin doing accounting work for cost less until which is after the years in issue petitioners offered no accounting_records into evidence we are not convinced that the expenses were capital contributions to cost less the result would be no different even if petitioners had shown that the expenses were capital contributions to cost less petitioners have not substantiated the expenses or shown that those expenses were ordinary and necessary expenses of cost less as required under sec_162 to the extent that petitioner paid for meals petitioners have failed to show that they complied with sec_274 we conclude that neither cost less nor petitioners may deduct these amounts be negligence petitioners contend that they are not liable for the addition_to_tax for negligence under sec_6653 for and sec_6662 for and because they relied on bailey respondent contends that petitioners may not rely on bailey because in retaining bailey and following his advice - - petitioners were ignoring apparently correct advice previously provided by subrin respondent contends that petitioners may not rely on bailey because subrin was their accountant during the years in issue respondent contends that petitioners looked for an accountant who would give the advice that resulted in the lowest tax_liability petitioners changed from subrin to bailey in we think petitioners reasonably believed that bailey was qualified to provide tax_advice we conclude that they are not liable for the addition_to_tax for negligence to reflect the foregoing decision will be entered under rule
